                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


ALIDA DIAZ-COLON,

                      Plaintiff,

v.                                                         Case No: 6:19-cv-2234-Orl-41DCI

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Commissioner of the Social Security

Administration’s (“the Commissioner”) Unopposed Motion for Entry of Judgment with Remand

(“Motion,” Doc. 19). United States Magistrate Judge Daniel C. Irick issued a Report and

Recommendation (“R&R,” Doc. 20) in which he recommends that the Motion be granted and the

Court enter judgment in favor of Plaintiff and remand pursuant to sentence four of 42 U.S.C.

§ 405(g).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the R&R. It is therefore ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFIRMED and

               made a part of this Order.

            2. The Unopposed Motion for Entry of Judgment with Remand (Doc. 19) is

               GRANTED. Plaintiff’s benefits shall be reinstated in accordance with the

               Agency’s rules. The Commissioner may, in his discretion and in accordance with




                                            Page 1 of 2
              the Agency’s rules, withhold attorney’s fees from the payment of Plaintiff’s past-

              due benefits, should he determine that it is appropriate to do so.

           3. This case is REMANDED to the Commissioner pursuant to sentence four of 42

              U.S.C. § 405(g).

           4. The Clerk is directed to enter judgment accordingly. Thereafter, the Clerk is

              directed to close this case.

       DONE and ORDERED in Orlando, Florida on April 2, 2020.




Copies furnished to:

Counsel of Record




                                             Page 2 of 2
